Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 1 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 2 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 3 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 4 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 5 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 6 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 7 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 8 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 9 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 10 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 11 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 12 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 13 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 14 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 15 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 16 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 17 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 18 of 21
Case 8:19-bk-08523-MGW   Doc 13-1   Filed 11/26/19   Page 19 of 21
           Case 8:19-bk-08523-MGW Doc 13-1 Filed 11/26/19 Page 20 of 21
       Parcel ID                 26-25-16-0080-00000-0060 (Card: 1 of 1)
     Classification                         00100-Single Family
      Mailing Address                           Property Value
GARRIDO MARY A & EDUARDO                     Ag Land                        $0
8735 CRESCENT FOREST BLVD                      Land                       $44,238
NEW PRT RCHY, FL 34654-5431                  Building                    $213,813
                                          Extra Features                  $11,190
      Physical Address
8735 CRESCENT FOREST BOULEVARD,
 NEW PORT RICHEY, FL 34654              Just Value                      $269,241
                              Assessed (Non-School Amendment 1)         $200,410
 Legal Description (First 200           Homestead                       -$25,000
         characters)               Additional Homestead                 -$25,000
    See Plat for this
      Subdivision                  Non-School Taxable Value             $150,410
 CRESCENT FOREST PB 26 PGS        School District Taxable Value         $175,410
94- 95 A PORTION OF LOTS 5 & Warning: A significant taxable value increase may
 6 DESC AS COM AT MOST SLY                    occur when sold.
   COR OF LOT 6 FOR POB TH  Click here for details and info. regarding the posting
 RUN N23DEG 33' 21"W 18 FT                      of exemptions.
    ALG NELY R/W LINE OF
  CRESCENT FOREST BLVD AS
    NOW ESTABLISHED TH
          56.75[...]
         Jurisdiction
 Pasco County, Board of
 County Commissioners
                           Land Detail (Card: 1 of 1)
Line Use  Code Description       Zoning Units       Type Price Condition Value
  1 0130R WP1-1 SFR Waterfront 00R2 12,500.00 SF           $3.70  0.95   $43,938
  2 0130R WP1-3 SFR Waterfront 00R2        968.00     SF   $0.06  1.00      $58
           SSF-
  3 0130R        SFR Waterfront 00R2 24,206.00 SF          $0.01  1.00     $242
            LO
                        Additional Land Information
                   FEMA                                          Com     Condo
  Acres Tax Area                     Sinkhole         Res Code
                   Code                                          Code     Code
                            Stabilization/Remediation
   0.86    6200      --                                  CRCF    CRCF     CRCF
                                     Complete
 View Sketch Building Information - Use 0100-Single Family   Residential (Card: 1 of
                                      1)
Year Built      1995                     Stories             1.0
Exterior Wall 1 Concrete Block Stucco    Exterior Wall 2     None
Roof Structure  Gable or Hip             Roof Cover          Concrete Tile

Interior Wall 1   Drywall                 Interior Wall 2    None
Flooring 1         Ceramic Clay Tile          Flooring 2            Carpet
Fuel               Electric
             Case 8:19-bk-08523-MGW   Doc 13-1Heat
                                                 Filed 11/26/19 PageForced
                                                                      21 of Air
                                                                            21 - Ducted
A/C                Central                    Baths                 3.0
Line    Code     Description                Sq. Feet                 Value
    1     BAS01          LIVING AREA                  2,347                 $178,583
    2     FGR01      FINISHED GARAGE                   813                   $24,729
    3     FOP01    FINISHED OPEN PORCH                 552                   $10,500
                              Extra Features (Card: 1 of 1)
Line    Code      Description                Year       Units             Value
   1     RDWSWC DRVWAY/SIDEWALK CONC 1995                      828              $1,161
   2     RFIREPL            FIREPLACE          1995             1               $1,563
   3     RPOOL-6      POOL 6 FOOT DEPTH        1995            338              $4,462
   4    RCOOLDK            COOL DECK           1995            582              $1,455
   5    RSCRN-AF SCREENED ENCL A FRM           1995           1,600             $1,680
   6    RCLFENCE       CHAIN LINK FENCE        2017            460               $869
                                      Sales History
    Previous Owner:                     HOOKS ROY V & HOOKS VERONICA C
Month/Year      Book/Page           Type           DOR Code        Condition Amount
  07/2006        7118   /   1263     Warranty Deed                  Improved $398,000
   03/2005       6285   /   1729     Warranty Deed                  Improved    $339,000
   05/2003       5449   /   0709     Warranty Deed                  Improved    $293,000
   03/1994       3266   /   1277     Warranty Deed                    Vacant     $36,000
   12/1986       1566   /   1368     Warranty Deed                    Vacant        $0
